Citation Nr: 1519548	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  08-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from December 1969 to September 1973.  

This case initially came before the Board of Veterans' Appeals Board on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office RO) in Albuquerque, New Mexico.  The Veteran now resides in another state, but jurisdiction over the claims file is apparently maintained in Albuquerque, New Mexico.  

The appeal was Remanded in November 2010.  In August 2012, the Board declined to reopen the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In December 2012, the Court vacated the Board's decision.  

In November 2013, the Board reopened the Veteran's service connection claim for PTSD and remanded the case for additional development.  In March 2014, the appeal was again Remanded.  The appeal returns to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a Travel Board Hearing conducted in Albuquerque, New Mexico, by the undersigned, in June 2010.  The transcript of that hearing is associated with the Veteran's electronic records.  The hearing was attended by an observer who did not testify.

After this appeal was transferred to the Board's docket, the Veteran submitted a claim for service connection for traumatic brain injury (TBI).  This claim has not been adjudicated by the agency of original jurisdiction (AOJ), and the Board has no jurisdiction to review the claim on appeal.  The Veteran's claim and statements identifying relevant information which were submitted to the Board are associated with the electronic claims file.  This claim is referred to the AOJ for action.  

The Board apologies for the delay in the full adjudication of this case. 

The Veteran's claims file on appeal consists of an electronic record (Virtual VA and eFolder records on the VBMS paperless claims processing system).  

FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  

2.  The Veteran submitted claims for service connection in 1973, and was afforded VA examination in 1974, but did not report any mental health problem or a sexual assault during service.

3.  The Veteran first reported that he was the victim of a sexual assault during service in 2005, and his reports of that incident, and of chronic mental health problems since service that he attributes to the incident, have been inconsistent, greatly reducing his accuracy of his recollections.  
 

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.306, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The law provides that "[i]f the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2).

If the Veteran did not engage in combat with the enemy, however, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

For PTSD claims predicated on a personal assault, evidence from sources other than the Veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy.  

The term "military sexual trauma" refers to "psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the Veteran was serving on active duty or active duty for training."  38 U.S.C.A. § 1720D(a)(1).  Sexual harassment is defined as "repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character."  38 U.S.C.A. § 1720D(f); see also Veterans Benefits Administration Training Letter 11-05 (December 2, 2011), "Adjudicating Posttraumatic Stress Disorder (PTSD) Claims Based on Military Sexual Trauma," (citing 38 U.S.C.A. § 1720D(f)).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  The Board must independently assess the quality of evidence before it.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In conducting this analysis, the Board can consider possible bias and conflicting statements.  Id.  When considering documents submitted by a Veteran, the Board may also consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran."  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Facts and analysis

In December 2005, the Veteran submitted a statement reporting that he was the victim of a physical and sexual assault in service.  The Veteran stated he was treated with Valium and Librium, and was hospitalized after the sexual assault, and made a suicide attempt while hospitalized ("attempt to hang my self w/ hospital sheets").

The Veteran stated that this suicide attempt was not recorded in his service treatment records because the person who found him before he could complete the suicide attempt felt it would make things more difficult for the Veteran and did not wish to record it.  

In this regard, the Board questions the likelihood that a hospital employee could prevent other patients or employees from learning of such an incident (given that there is no evidence that the Veteran was in a private room) or that hospital policies and procedures would allow a hospital employee to disregard or ignore a suicide attempt or suicide gesture.  

The Veteran was asked to complete a PTSD questionnaire in January 2006.  There is no record that this questionnaire was returned.  The Veteran provided a VA Form 21-0781a (Statement In Support Of Claim For Service Connection For Post-Traumatic Stress Disorder (PTSD) Secondary To Personal Trauma) in which he stated that he was the victim of a hazing incident which involved verbal, physical, and sexual assault, at the end of basic training in 1970, and the victim of a second attack, a severe beating to the body, head, and face by an attacker with a wood weapon. 

At his June 2010 hearing before the Board, the Veteran testified that, around the time of his graduation from basic training, during a "kegger" party, he was stripped, attacked with broomsticks, razors, and shaving cream.  He testified that he reported this to the company commander, but was told he had imagined it, and was not allowed to be treated.  After this incident, the Veteran testified, he began to get into trouble with the authorities and began to drink.  

At hearing, the Veteran's contentions appeared, at best, unclear.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)]. 

In contrast to the Veteran's testimony, his service personnel records show that the Veteran's enlisted performance remained above 3.0 for the duration of his service.  The Veteran's only disciplinary action was related to a driving offense, and lack of military ID, in December 1971.  The Board finds that the record does not demonstrate a pattern of behavior which tends to corroborate the occurrence of the events alleged by the Veteran.

The Veteran further testified that he was attacked with a tree branch during service, and was transported to Boston Naval Hospital for repair of his fractured nose.  The Veteran testified that he had a third stressor when he mislabeled a body bag and had to go to the morgue in Newport Naval Hospital to correctly label it.  The fact that the Veteran received emergency care after being hit with a tree branch is noted in the service treatment records.  However, the Veteran provided insufficient detail about the third stressor to search for corroboration of the event.  

Service treatment records show that the Veteran was hospitalized for a duodenal ulcer seen on x-ray examination in August 1971.  After about two weeks of hospitalization, the Veteran was granted two weeks of convalescent leave, and then discharged back to duty in September 1971.  See Narrative Summary, August 1971-September 1971 hospitalization.  

There is simply no notation of depression, a suicide gesture or attempt, or referral for psychiatric evaluation in the available records.

The Veteran was hospitalized briefly for peptic ulcer disease in March 1972.  A growth was removed from the Veteran's nose in October 1972.  The Veteran was also briefly hospitalized for treatment of infection of the toenails in November 1972.  There is no record that the Veteran reported depression or other mental health concerns.  One treatment record notes that Thorazine was dispensed for singultus in July 1973.  

Singultus is defined as hiccups.  Dorland's Illustrated Medical Dictionary 1743 (31st ed. 2007).  

The Veteran was treated for a contusion to the right back side of the head and slight laceration under the left eye in August 1973.  The Veteran reported being hit with a tree branch after an argument with another person.  The emergency treatment records reflect that the Veteran had no loss of consciousness or amnesia.  Radiologic examinations of the skull and facial bones disclosed no abnormality.  The assigned diagnosis was multiple contusions.  See 12 August 1973 ER records.  The Veteran complained of a nosebleed the following day.  A soft tissue injury was found and the Veteran was treated with aspirin.  See 13 August 1973 ER records.  The only abnormalities noted at the Veteran's September 1973 separation examination were duodenal ulcer and onychomycosis of the toenails.  The records are highly detailed and found to be complete. 

The facts shown by the service personnel records vary significantly from the description by the Veteran of behavioral patterns the Veteran attributes to the personal and sexual assault at the end of his basic training in 1970.  

The service records show that the Veteran was away from his military duties for about a month in August 1971 to September 1971, with hospitalization followed by convalescent leave.  However, the service treatment records disclose that the Veteran was treated for an ulcer, not for a psychiatric disorder.  The August 1971 hospitalization does reflect that the Veteran's treatment including use of Valium, but show that the Valium was prescribed by the provider who was treating the Veteran's ulcer disease.  There is no notation of psychiatric consultation or treatment during or following the hospitalization in August 1971.  The service treatment records include no notation that the Veteran was treated for depression, in 1971, or at any time during service, and contradict the Veteran's allegations of psychiatric treatment in service in highly significant detail.  

The service treatment records specifically establish that the Veteran suffered a soft tissue injury to the nose, rather than a broken nose, in 1973, contradicting the Veteran's testimony, including his statement that surgical treatment was required.  

In October 1973, the Veteran sought service connection for residuals of a growth on the nose, duodenal ulcer, infection of the toenails, and for an injury to the left eye.  VA outpatient treatment records dated in October 1973 reflect treatment of the toenails.  

In December 1973, the Veteran added a claim for hiatal hernia.  

The Board finds it significant that the Veteran did not report depression or any psychiatric disorder, and claimed service connection for a growth on the nose, not a nasal fracture, clearly indicating his recollection of events have flaws. 

At his VA examination in January 1974, the Veteran reported that he was seeing spots out of the left eye and that there was a "hole" where a growth was removed from his nose.  The examination disclosed no nasal disease other than residuals of excision of a growth at the tip of the nose.  

The Board finds it significant that the Veteran did not report depression or any psychiatric symptom in the report of medical history he provided for the January 1974 VA examination, nor is there any notation of such complaints in the VA examination report, notwithstanding the Veteran's statement of significant treatment and problems during service for the problem at issue.

In other word, the Veteran's own prior statements and actions provide highly probative evidence against his own claim. 

In March 1973, the Veteran was granted service connection for duodenal ulcer, onychomycosis of the great toenails, and residuals of excision of a growth, skin, nasal tip.  An appeal to the Board resulted in an increase in the initial combined disability rating from 10 percent to 20 percent.  

From the above, it is highly clear that the Veteran understood the process for obtaining an award of service connection from VA, and understood what evidence was required to substantiate a claim.  The Board finds it significant that the Veteran did not complain of, report, for a claim for, or seek treatment of depression or any other mental health symptom.  These records establish that the Veteran did not seek treatment for a psychosis during the presumptive period following his service, and no symptom of psychosis was noted by treating or examining clinicians.  

Additional correspondence between the Veteran and VA during the period from 1975 to 1991 is of record.  Again, this pattern of correspondence is significant because it demonstrates that the Veteran knew how to communicate with VA and provided communications to VA, but did not report a sexual assault or chronic psychiatric symptoms.

In February 1992, the Veteran sought service connection for major depression.  He reported that he suffered from depression during service and after he left service.  He reported that he was hospitalized for treatment of major depression while in service.  He reported VA treatment of depression.  VA records dated in 1991 and 1992 disclose mental health treatment for mild depression and continuing treatment for auditory hallucinations (AH) and mania, for which the Veteran was receiving medications.  The claim for service connection for major depression was denied in March 1992.  

The contentions made by the Veteran in 1992 are significantly different that the contentions made by the Veteran in the claim on appeal.  The Board finds it significant that the Veteran reported chronic depression, but did not report the in-service sexual assault which the Veteran now contends resulted in an acquired psychiatric disorder, to include PTSD.  

In 1997, the Veteran sought to reopen his claim for service connection for depression, stating that he was being treated for depression by VA.  VA clinical records dated from March 1996 to March 1997 disclosed treatment of depression, panic disorder, manic-depressive disorder, and polysubstance abuse.  

However, the additional evidence provided no basis to relate a psychiatric disorder to the Veteran's service.  

Again, the Veteran's 1997 report that depression began in service, without describing a specific stressor, is significantly different that the allegations made for purposes of the 2005 claim now on appeal.  

The Veteran provided an unsigned statement from an individual identified as JD in 2006 in support of his description of the claimed stressor.  However, as JD did not sign or acknowledge that statement, it does not serve as corroboration of the Veteran's asserted sexual assault stressor.

In March 2007, ZJP provided a statement indicating that he had known the Veteran for 4 years, and stated that the Veteran had shared information about being sexually and personally assaulted in service.  ZJP's statement is of low evidentiary value, however, as ZJP makes it clear that he did not meet the Veteran until many years after the Veteran's 1973 service discharge, and makes it clear that ZJP's knowledge of the events during the Veteran's service is based solely on reports from the Veteran.  

During VA evaluation in May 2006, the Veteran reported mental health problems since his service.  He reported that, in service, in the last few nights before graduation, he was sexually assaulted, but wasn't allowed to see a doctor; he then got 10 days leave and stayed drunk.  

On VA examination in October 2006, the Veteran reported witnessing domestic abuse in his home until he was sent to live with his grandmother at age 6.  The Veteran reported that he was subject to disciplinary action in service because he shaved his head.  He reported that he began to use alcohol, Valium, and Thorazine in service after he was sexually assaulted and sodomized by approximately 20 soldiers.  The examiner assigned a diagnosis of PTSD and of depression secondary to PTSD.  The examiner opined that the Veteran's PTSD was due to sexual assault in service, and opined that the Veteran's childhood history made him more vulnerable to developing PTSD after his military sexual assault.  

A June 2012 statement from a VA physician indicated that the Veteran had a poor stress tolerance, making him prone to exacerbation of PTSD symptoms, and that his PTSD was caused as much by his military stressors as by stressors that preceded his military service.  

To the extent that the October 2006 and June 2012 VA opinions are favorable to the Veteran, the Board notes that the VA providers acknowledged that the Veteran's report was the only evidence of the sexual assault.  Neither provider pointed to any objective evidence, such as behavior patterns, that supported the claim that this problem is related to service.  The facts of this case do not support the Veteran's contentions.  

The Veteran's reported history of psychiatric treatment in service and continued symptomatology since active service has been considered but is not found to be accurate, in view of the absence of records of treatment of a psychiatric disorder in service or until nearly 20 years had elapsed after the Veteran's service.  Notably, records do not reflect that the Veteran was treated for depression until 1992.  Even then, the Veteran did not attribute a psychiatric disorder to a specific incident of service until he submitted a 2005 claim.  His own prior statement provide highly probative evidence against this claim. 

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Veteran first reported in 2005 that he had been the victim of a sexual assault in service, but did not include such reports in prior claims for service connection submitted in 1973, 1992, or 1997.  The Veteran's failure to report such incident reporting other claims reduces the Veteran's credibility.  

The Veteran has not provided objective evidence or identified any related evidence which is sufficiently detailed to obtain corroboration of the claimed sexual assault.  While the difficulties of sexual assault, and reporting sexual assault, are obvious, this is not simply a case where there is a "lack of evidence" but a case where there is very significant factual evidence in the record, of high probative value, against the Veteran's recollection of events, including some of the Veteran's own statements and actions.  

The Veteran has not referenced any source of or type of information other than his own report which might confirm or tend to confirm his alleged stressor or which could be used to obtain such confirmation.  See 38 C.F.R. § 3 159(a)(1).  The Veteran's failure to report the alleged sexual assault when he submitted claims for service connection in 1973, 1992, and 1997 considerably weakens the credibility of a report made in 2005.

Simply stated, the Veteran knew how to file a claim in 1973 but did not initially file a claim for service connection for depression until 1991 or for this problem until 2010.  The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for residuals of a sexual assault for the first 40 years after his service discharge weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  The Veteran's recollection of events in service, and after service, are in error. 

Had the Veteran been experiencing been experiencing depression, PTSD, or other symptoms residual to a sexual assault in 1973, there seems to be no reason why the Veteran would not have also filed a compensation claim for his acquired psychiatric problems at that time.  The value of the Veteran's assertions that a sexual assault in service is the cause of his current psychiatric problems is additionally diminished by the fact that the Veteran was treated for psychiatric problems for many years before he initially reported the sexual assault.  

The Veteran did not engage in combat with the enemy, so his assertions alone are not sufficient evidence of the claimed sexual assault.  The passage of 40 years since the alleged sexual assault raises the question of the accuracy of the Veteran's recollections.  Comparison of the Veteran's recollections to specific evidence in the service treatment records demonstrates many inconsistencies and contradictions.  The Veteran reports in 1992 and 1997 are inconsistent with his reports during the pendency of this claim.  The Veteran's reports during the pendency of this claim are inconsistent and vary in significant detail.  

Most significantly in the Board's view, the Veteran has not identified any information or evidence of any type which might corroborate his allegations.  The VA examiner who conducted October 2006 VA examination and providers who treated the Veteran during the pendency of this claim accepted as accurate the Veteran's report that he was the victim of a sexual assault in service.  Those records and 2006 opinion, although favorable to the Veteran, are only of the probative value and evidentiary weight of the Veteran's reports of the circumstances of his service, since the providers and examiner cited no source of information about the occurrence of a sexual assault other than the Veteran's reports.  

The medical evidence and opinion based solely on the report from the Veteran, although favorable, are of little evidentiary weight.  In particular, the Board notes that, during the pendency of this claim, the Veteran has been found to have dementia of multiple etiologies.  The Board does not doubt the earnestness of the Veteran's current conviction that the incidents he described in service occurred.  Nevertheless, without corroboration of some sort for the Veteran's reports, the Board is not obliged to accept those reports as factually accurate, or to accept as persuasive medical opinions based on those reports.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court emphasized that statements contained in prior decisions indicating that "something more than medical nexus evidence is required to fulfill the requirement for 'credible supporting evidence'", of a claimed stressor and that "[a]n opinion by a mental health professional based on a post service examination of the veteran cannot be used to establish the occurrence of the stressor," were made in the context of discussing PTSD diagnoses other than those arising from personal assault.  Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  

In this case, the Board is indeed very mindful of the fact that many cases involving sexual trauma involve particularly delicate considerations and that victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  The problem of sexual assault in the military is clear.  Veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  However, in the unique facts of this case, there is significant highly probative evidence against this claim. 

The Board has considered many factors, including the lapse of time between the Veteran's service and the allegations raised in 2005, the fact that the Veteran made other claims for service connection as early as 1973 without including the current allegation, the inconsistencies or contradictions between service treatment records and the Veteran's reports of his experiences in service, and internal inconsistencies in statements made by the Veteran during the pendency of the claim.  The Veteran's uncorroborated report of a 1970 sexual assault which, in the Veteran's lay opinion, results in current psychiatric disability, is of minimal competency, credibility and persuasive value.  The overwhelming preponderance of the evidence establishes that Veteran's claim that he had an acquired psychiatric disorder, to include PTSD or depression, as a result of that 1970 incident, must be denied.  

Duties to notify and assist

This claim was initially submitted in 2005, nearly 10 years ago.  During the pendency of this claim, the Board has Remanded three times, with specific notification to the Veteran of the evidence required to substantiate his claims.  Some notices to the Veteran during the initial stages of the appeal were deficient.  The Board's 2010 Remand explicitly required notice compliant with the duties to assist outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  More than 10 duty-to-assist notices and supplemental statements of the case have been issued since that Remand.  

The burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist the Veteran, the Veteran's service treatment records and service personnel records are associated with the electronic record.  In response to the Veteran's contention that his service treatment records were incomplete, additional attempts were made to locate service treatment records, but no additional records were located.  

The Veteran was afforded VA examination in 2006.  VA treatment records are associated with the claims file.  The Veteran has not identified any additional evidence that might be relevant to the claim that has not been sought.  For reasons cited above, another examination will not provide a basis to grant this claim.

During the 2010 hearing, the Veterans Law Judge (VLJ) identified the issue on appeal.  The Veteran provided testimony regarding a sexual assault in service, and his beliefs as to the residuals of that incident.  The VLJ urged the Veteran to provide any additional relevant evidence, including any additional details or information which could be used to corroborate or find other evidence to corroborate the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The duties set forth in 38 C.F.R. 3.103(c)(2) have been met. 

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Further development will not provide a basis to grant this claim. 

In view of the above, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 




ORDER

The appeal for service connection for an acquired psychiatric disorder, to include PTSD, is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


